     Case 3:19-md-02913-WHO Document 1488 Filed 03/01/21 Page 1 of 10



 1

 2

 3

 4

 5

 6

 7   [Submitting Counsel on Signature Page]

 8                               UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10

11   IN RE: JUUL LABS, INC., MARKETING,          Case No. 19-md-02913-WHO
     SALES PRACTICES, AND PRODUCTS
12   LIABILITY LITIGATION                        JOINT STIPULATION AND
                                                 [PROPOSED] ORDER REGARDING
13                                               AMENDED CASE/TRIAL SCHEDULE
14   This Document Relates to:
15   ALL ACTIONS
16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     JOINT STIP AND [PROPOSED] ORDER REGARDING
                                                                  AMENDED CASE/TRIAL SCHEDULE
     Case 3:19-md-02913-WHO Document 1488 Filed 03/01/21 Page 2 of 10



 1            Pursuant to the Court’s Civil Minutes following the February 19, 2021 Case Management

 2   Conference (ECF No. 1441), the parties jointly stipulate and agree, subject to the Court’s approval,

 3   to a modification of the case/trial schedule in this case in the form of the proposed order attached

 4   hereto as Exhibit A.

 5            WHEREAS, on September 9, 2020, the Court entered an Order Regarding Bellwether

 6   Selection and Case/Trial Schedule. (ECF No. 938.) Since that time, the parties have engaged in

 7   good faith and reasonable efforts to meet the deadlines and prepare the case consistent with the

 8   dates set forth in that order.1

 9            WHEREAS, as the case has progressed, despite good faith and reasonable efforts to comply

10   with the schedule, the parties believe good cause exists to modify the current case schedule.

11            WHEREAS, on February 19, 2021, the Court granted “plaintiffs’ request to continue the

12   class certification suggestion schedule by six weeks and Altria’s suggestion that the related class

13   summary judgment and expert discovery deadlines should correspondingly be continued six

14   weeks.” (ECF No. 1441 at 1-2) The Court further directed the parties to “meet and confer regarding

15   modification of the schedule beyond that, based on concrete and actual due process concerns.” (Id.

16   at 2.)

17            WHEREAS, the parties have engaged in several good faith meet and confers, and agree that

18   good cause exists to modify in certain respects, including an overall modification of the case

19   schedule by approximately six weeks, as well as the addition or supplementation of certain case

20   sequencing or interim dates as introduced at the February 19, 2021 CMC.
21            WHEREAS, the parties believe the proposed modified case schedule attached hereto as

22   Exhibit A addresses certain concrete and due process concerns that have manifested over the course

23   of the past six months.

24            WHEREAS, in developing this schedule, the parties were cognizant of the Court’s

25   reluctance to continuing case management deadlines (ECF No. 14441 at 2) and its desire to

26   maintain the current first bellwether trial date of February 22, 2022 (ECF No. 938 at 5).
27
     1
28    Some of the interim deadlines in the September 9, 2020 Order have, by agreement of the parties
     and pursuant to orders of the Court, been modified or further detailed.
                                                                JOINT STIP AND [PROPOSED] ORDER REGARDING
                                                      2                      AMENDED CASE/TRIAL SCHEDULE
     Case 3:19-md-02913-WHO Document 1488 Filed 03/01/21 Page 3 of 10



 1   Accordingly, the proposed amended schedule maintains the first trial date of February 22, 2022

 2   through aggressive and compressed time frames for both the parties’ work, as well as the Court’s

 3   consideration and adjudication of dispositive and other motions.

 4          WHEREAS, the parties are respectful of the Court’s and its staff’s time and resources.

 5   Thus, while the parties have not proposed a modification of the trial date itself, they defer to the

 6   Court on whether a modest extension of the trial date may be warranted.

 7          NOW THEREFORE, the parties, through their undersigned counsel, hereby stipulate,

 8   agree and respectfully request that the Court enter an Order in the form as attached hereto as Exhibit

 9   A, as may be modified and approved by the Court.

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                                 JOINT STIP AND [PROPOSED] ORDER REGARDING
                                                       3                      AMENDED CASE/TRIAL SCHEDULE
     Case 3:19-md-02913-WHO Document 1488 Filed 03/01/21 Page 4 of 10



 1    Dated: February 26, 2020                      Respectfully submitted,
 2

 3    By: /s/ Renee D. Smith___________             By: /s/ Sarah R. London
 4    Renee D. Smith (pro hac vice)                 Sarah R. London
      James F. Hurst (pro hac vice)                 LIEFF CABRASER HEIMANN &
 5    KIRKLAND & ELLIS LLP                          BERNSTEIN
 6    300 N. LaSalle                                275 Battery Street, Fl. 29
      Chicago, IL 60654                             San Francisco, CA 94111
 7    Telephone: (312) 862-2310                     Telephone: (415) 956-1000
 8
      By: /s/ Peter A. Farrell                      By: /s/ Dena C. Sharp
 9
      Peter A. Farrell (pro hac vice)               Dena C. Sharp
10    KIRKLAND & ELLIS LLP                          GIRARD SHARP LLP
      1301 Pennsylvania Ave, N.W.                   601 California St., Suite 1400
11
      Washington, D.C. 20004                        San Francisco, CA 94108
12    Telephone: (202) 389-5959                     Telephone: (415) 981-4800

13
      By: /s/ Gregory P. Stone                      By: /s/ Dean Kawamoto
14
      Gregory P Stone, SBN 78329                    Dean Kawamoto
15    Bethany W. Kristovich, SBN 241891             KELLER ROHRBACK L.L.P.
      MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue                        1201 Third Ave., Ste. 3200
16
      Fiftieth Floor                                Seattle, WA 98101
17    Los Angeles, California 90071-3426            Telephone: (206) 623-1900
      Telephone:     (213) 683-9100
18                                                  By: /s/ Ellen Relkin
      Attorneys for Defendant Juul Labs, Inc.
19
                                                    Ellen Relkin
20                                                  WEITZ & LUXENBERG
                                                    700 Broadway
21                                                  New York, NY 10003
                                                    Telephone: (212) 558-5500
22

23                                                  Co-Lead Counsel for Plaintiffs

24

25

26
27

28

                                                           JOINT STIP AND [PROPOSED] ORDER REGARDING
                                                4                       AMENDED CASE/TRIAL SCHEDULE
     Case 3:19-md-02913-WHO Document 1488 Filed 03/01/21 Page 5 of 10



 1

 2    By: /s/ John C. Massaro                           By: /s/ James Kramer
 3    ARNOLD & PORTER KAYE SCHOLER                      ORRICK HERRINGTON &
      LLP                                               SUTCLIFFE LLP
 4
      John C. Massaro (admitted pro hac vice)           James Kramer
 5    Jason A. Ross (admitted pro hac vice)             James Thompson
      601 Massachusetts Ave., N.W.                      The Orrick Building
 6    Washington D.C. 20001                             405 Howard Street
      Telephone: (202) 942-5000                         San Francisco, CA 94105-2669
 7    Facsimile: (202) 942-5999                         Telephone: (415) 773-5700
      john.massaro@arnoldporter.com                     jthompson@orrick.com
 8    Jason.ross@arnoldporter.com                       jkramer@orrick.com
 9    Attorneys for Defendants Altria Group, Inc.       Attorneys for Defendant James Monsees
      and Philip Morris USA Inc.
10

11    By: /s/ Eugene Illovsky                           By: /s/ Michael J. Guzman

12    BOERSCH & ILLOVSKY LLP                            KELLOGG, HANSEN, TODD, FIGEL &
                                                        FREDERICK, P.L.L.C.
13    Eugene Illovsky
      Martha Boersch                                    Mark C. Hansen
14    Matthew Dirkes                                    Michael J. Guzman
      1611 Telegraph Ave., Suite 806                    David L. Schwartz
15    Oakland, CA 94612                                 Sumner Square, 1615 M St., N.W., Suite 400
      Telephone: (415) 500-6643                         Washington, DC 20036
16    eugene@boersch-illovsky.com                       Telephone: (202) 326-7910
      martha@boersch-illovsky.com                       mguzman@kellogghansen.com
17    matt@boersch-illovsky.com
                                                        Attorneys for Defendants Nicholas Pritzker,
18    Attorneys for Defendant Adam Bowen                Riaz Valani, and Hoyoung Huh
19

20
21

22

23

24

25

26
27

28

                                                               JOINT STIP AND [PROPOSED] ORDER REGARDING
                                                    5                       AMENDED CASE/TRIAL SCHEDULE
     Case 3:19-md-02913-WHO Document 1488 Filed 03/01/21 Page 6 of 10



 1    By: /s/ Mitchell B. Malachowski                  By: /s/ Robert Scher
 2    TYSON & MENDES, LLP                              FOLEY & LARDNER LLP
 3    James E. Sell                                    Robert Scher
      Mitchell B. Malachowski                          Peter N. Wang
 4    Stephen Budica                                   Graham D. Welch
      April M. Cristal                                 Dyana K. Mardon
 5    523 4th Street, Suite 100                        90 Park Avenue
      San Rafael, CA 94901                             New York, NY 10016-1314
 6    Telephone: (628) 253-5070                        Telephone: (212) 682-7474
      jsell@tysonmendes.com                            Facsimile: (212) 687-2329
 7    mmalachowski@tysonmendes.com                     rscher@foley.com
      sbudica@tysonmendes.com                          pwang@foley.com
 8    acristal@tysonmendes.com                         gwelch@foley.com
                                                       dmardon@foley.com
 9    Attorneys for Defendants Mother Murphy’s
      Labs, Inc., and Alternative Ingredients, I       Attorney for Defendants Tobacco
10                                                     Technology, Inc., and Eliquitech, Inc.
11    By: /s/ Michael L. O'Donnell
                                                       By: /s/ Christopher J. Esbrook
12    WHEELER TRIGG O'DONNELL LLP
                                                       ESBROOK LAW P.C.
13    Michael L. O'Donnell
      James E. Hooper                                  Christopher J. Esbrook
14    Marissa Ronk                                     David F. Pustilnik
      370 17th Street, Ste. 4500                       Michael S. Kozlowski
15    Denver, CO 80202                                 77 W. Wacker, Suite 4500
      Telephone: (303) 244-1850                        Chicago, IL 60601
16    Odonnell@wtotrial.com                            Telephone: (312) 319-7681
      hooper@wtotrial.com                              christopher.esbrook@esbrooklaw.com
17    Ronk@wtotrial.com                                david.pustilnik@esbrooklaw.com
                                                       michael.kozlowski@esbrooklaw.com
18    Attorneys for Defendant McLane Company,
      Inc.                                             Attorneys for Defendants Eby-Brown
19                                                     Company, LLC, Circle K Stores, and 7-
20                                                     Eleven, Inc., Speedway, and Walgreen Co.
      By: /s/ David R. Singh
21
      WEIL, GOTSHAL & MANGES LLP
22
      David R. Singh
23    Bambo Obaro
      201 Redwood Shores Parkway, 6th Floor
24    Redwood Shores, CA 94065
      Telephone: (650) 802-3083
25    david.singh@weil.com
      bambo.obaro@weil.com
26
      Attorneys for Defendant Core-Mark Holding
27    Company, Inc.

28

                                                              JOINT STIP AND [PROPOSED] ORDER REGARDING
                                                   6                       AMENDED CASE/TRIAL SCHEDULE
     Case 3:19-md-02913-WHO Document 1488 Filed 03/01/21 Page 7 of 10



 1    By: /s/ Donald F. Zimmer, Jr.
 2    KING & SPALDING LLP
 3    Donald F. Zimmer, Jr.
      Quyen L. Ta
 4    Jennifer T. Stewart
      50 California St., Suite 3300
 5    San Francisco, CA 94111
      Telephone:     (415) 318-1200
 6    fzimmer@kslaw.com
      qta@kslaw.com
 7    jstewart@kslaw.com
 8    Attorneys for Defendant Walmart Inc.
 9    By: /s/ Charles C. Correll Jr.______

10    KING & SPALDING LLP
      Andrew T. Bayman (Admitted pro hac vice)
11    1180 Peachtree Street, Suite 1600
      Atlanta, GA 30309
12    Telephone: (404) 572-4600
      abayman@kslaw.com
13
      and
14
      Charles C. Correll, Jr.
15    Matthew J. Blaschke
      Alessandra M. Givens
16    50 California St., Suite 3300
      San Francisco, CA 94111
17    Telephone: (415) 318-1200
      ccorrell@kslaw.com
18    mblaschke@kslaw.com
      agivens@kslaw.com
19
      Attorneys for Defendant Chevron Corporation
20
21

22

23

24

25

26
27

28

                                                        JOINT STIP AND [PROPOSED] ORDER REGARDING
                                                    7                AMENDED CASE/TRIAL SCHEDULE
     Case 3:19-md-02913-WHO Document 1488 Filed 03/01/21 Page 8 of 10



 1                                     EXHIBIT A: [PROPOSED] ORDER

 2   PURSUANT TO STIPULATION AND GOOD CAUSE SHOWING, IT IS SO ORDERED:

 3           The Case/Trial Schedule is hereby amended as follows:

 4    Event                                                     Current Date             Proposed New Date
      PI: Defs. Deferred Pleading Challenges                    Feb. 26, 2021            Mar. 2, 2021
 5
      EL: Plaintiffs file Motion for Class Certification        March 17, 2021           April 28, 2021
 6    (as to Cal. subclass and federal nationwide class)
      Plaintiffs serve class certification expert reports
 7
      PI: Oppositions to Defs. Deferred Pleading                                         April 13, 2021
 8    Challenges
      PI: Defs. Reply Deferred Pleading Challenges                                       May 4, 2021
 9
      PI: Hearing on Deferred Pleading Challenges               April 9, 2021            To be set by the Court
10    PI: Core Discovery of BWs ends                            Apr. 15, 2021            June 1, 2021
11    PI: Each side exercises one strike from BW                Apr. 22, 2021            June 3, 2021

12    PI: Letter Briefs re BW nominees                          Apr. 30, 2021            June 10, 2021
      ALL: Deadline to complete fact discovery                  June 18, 2021            July 30, 2021
13
      EL Defendants file opposition to motion for class         June 16, 2021            July 28, 2021
14    certification
      Defendants serve class certification response
15    expert reports

16    Defendants file Daubert motions as to Plaintiffs’
      class cert experts
17    PI: End of Supp. Discovery of 2 BW trial picks            July 1, 2021             August 10, 2021
18    GE: Case specific expert reports for BW cases             July 1, 2021             Aug. 16, 2021
      exchanged
19    ALL: Exchange of Generic Expert Reports                   July 2, 2021             Aug. 16, 2021
20    EL: Plaintiffs file Reply in support of motion for        July 14, 2021            August 25, 2021
      class cert
21    Plaintiffs serve class cert rebuttal expert reports
22    Plaintiffs file Daubert motions for Defendants’
      class certification experts
23    Plaintiffs file oppositions to Defendants’ Daubert
      motions
24
      PI: Case specific expert reports for First Two BW         July 15, 2021            Aug. 16, 2021
25    Trial cases exchanged
      EL: Defendants file opposition to Plaintiffs’             July 28, 2021            September 8, 2021
26    Daubert motions
27    Defendants file replies in support of Defendants’
      Daubert motions
28

                                                                        JOINT STIP AND [PROPOSED] ORDER REGARDING
                                                            1                        AMENDED CASE/TRIAL SCHEDULE
     Case 3:19-md-02913-WHO Document 1488 Filed 03/01/21 Page 9 of 10



 1       Event                                                        Current Date             Proposed New Date
         ALL: Exchange of Rebuttal Generic Expert                     July 30, 2021            Sept. 15, 2021
 2       Reports

 3       EL: Plaintiffs file replies in support of Plaintiffs’        --                       September 15, 2021
         Daubert motions
 4       Hearing on Class Certification motion and class              August 13, 2021          September 24, 2021
         certification Daubert motions                                                         (or as soon thereafter
 5                                                                                             as convenient for the
                                                                                               court)
 6       Exchange of class action case-specific expert                --                       40 days after ruling on
         reports                                                                               class certification
 7
         Exchange of class action case-specific expert                --                       30 days after opening
 8       rebuttal reports2                                                                     reports
         Plaintiff complete class notice to any certified class       --                       90 days after ruling on
 9                                                                                             class certification
         Close of class action case-specific expert discovery         --                       30 days after rebuttal
10                                                                                             reports
         Opt out deadline for any certified class                     --                       21 days after class
11                                                                                             notice completed
         PI: Exchange of Case-Specific Rebuttal reports in            Aug 16, 2021             Sept. 15, 2021
12       First Two PI BWs
13       GE: Exchange of Case-Specific Rebuttal reports in            Aug. 16, 2021            Sept. 15, 2021
         GE BWs
14       Close of Generic and Case Specific GE and PI                 Sept. 22, 2021           Oct. 15, 2021
         expert Discovery
15
         PI and GE: MSJ and Daubert Motions                           Sept. 30, 2021           Oct. 26, 2021
16
         PI and GE: MSJ and Daubert Oppositions                       Oct. 29, 2021            Nov. 23, 2021
17       PI and GE: MSJ and Daubert Replies                           Nov. 12, 2021            Dec. 6, 2021

18       PI and GE: Oral Argument re MSJ + Daubert                    Dec. 10, 2021            To be set by the Court
         EL: Class case MSJ Motions                                   September 30, 2021       30 days after close of
19                                                                                             class case specific
         Daubert motions for class action case-specific
                                                                                               expert discovery
20       experts
         EL: Class case MSJ Oppositions                               October 29, 2021         30 days after opening
21                                                                                             briefs filed
         Daubert Oppositions for class action case-specific
22       experts
         EL: Class case MSJ Replies                                   November 12, 2021        21 days after
23                                                                                             oppositions filed
         Daubert replies for class action case-specific
24       experts
         EL: Hearing on class case MSJ and Daubert                    December 10, 2021        21 days after replies
25       motions                                                                               filed or at a time to be
26
     2
27    Plaintiffs reserve the right to submit class action case-specific reply expert reports if appropriate.
     The parties agree to negotiate in good faith regarding replies and any attendant adjustments to the
28   schedule (such as adjusting other time periods) that might become necessary.

                                                                              JOINT STIP AND [PROPOSED] ORDER REGARDING
                                                                  2                        AMENDED CASE/TRIAL SCHEDULE
     Case 3:19-md-02913-WHO Document 1488 Filed 03/01/21 Page 10 of 10



 1    Event                                                    Current Date             Proposed New Date
                                                                                        determined by the
 2                                                                                      Court
      Exchange of Civil Local Rule 16-10(b)(7), (8), (9)       Dec. 15, 2021            Dec. 21, 2021
 3    and (1) Materials

 4    Pretrial Conf. Stmt, Jury Instructions, Exhibit List Jan. 17, 2021                Jan. 21, 2021
      and Objs., Dep. Designations & Objs., and Mots. in
 5    limine
      Pre-trial Conference                                     Jan. 31, 2021            Jan. 31, 2021
 6
      First Bellwether Trial                                   Feb. 22, 2022            Feb. 22, 2022
 7

 8

 9

10
      Date: March 1, 2021
11

12                                                             __________________________________
                                                               HONORABLE WILLIAM H. ORRICK
13
                                                               United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                                       JOINT STIP AND [PROPOSED] ORDER REGARDING
                                                           3                        AMENDED CASE/TRIAL SCHEDULE
